
	
		II
		112th CONGRESS
		1st Session
		S. 30
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Ms. Landrieu (for
			 herself, Mr. Vitter,
			 Mr. Cochran, Mr. Shelby, Mr.
			 Baucus, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional year for the extension of the placed in service date for the
		  low-income housing credit rules applicable to the GO Zone.
	
	
		1.Extension of the placed in
			 service date for low-income housing credit rules for buildings in GO
			 zonesSection 1400N(c)(5) of
			 the Internal Revenue Code of 1986 is amended by striking January 1,
			 2012 and inserting January 1, 2013.
		
